                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LARRY G. DOCKERY, on behalf of                   CIVIL ACTION
 himself and all others similarly situated,
                                                  NO. 17-4114
                Plaintiffs

        v.

 STEPHEN E. HERETICK, et al.,

                Defendants

 And

 NEW YORK LIFE INSURANCE
 COMPANY, et al.,

                Nominal Defendants

Baylson, J.                                                                    August 1, 2019

        MEMORANDUM RE: DEFENDANT SENECA ONE FINANCE, INC.’S
       MOTION TO CERTIFY FOR INTERLOCUTORY APPEAL AND TO STAY

I.     Introduction

       This Court issued an Order and Opinion on May 14, 2019, (ECF 108–09), granting in part

and denying in part Motions to Dismiss filed by Defendants 321 Henderson Receivables LLC

(“321 Henderson”), J.G. Wentworth Originations LLC (“Wentworth”), Stephen Heretick

(“Heretick”), and Seneca One Finance, Inc. (“Seneca”). Seneca now moves to certify that Order

for interlocutory appeal regarding the Court’s decision upholding venue as to Seneca. (ECF 114,

“Mot.” or “Motion”). Seneca also moves to stay this action pending the outcome of such appeal.

(Id.). For the following reasons, Seneca’s Motion is DENIED.




                                              1
II.     Background

        The factual background and procedural history of this case are largely set forth in the

Court’s Opinion dated May 14, 2019, and are incorporated here by reference. See Dockery v.

Heretick, No. 17-4114, 2019 WL 2122988, *1–5 (E.D. Pa. May 14, 2019) (Baylson, J.).

        Seneca, which does not reside in the Eastern District of Pennsylvania, challenged venue,

among other things, in each of its motions to dismiss. Seneca argued that Plaintiff did not allege

that any payments were made by or to Seneca in this District, and that Plaintiff did not otherwise

allege that Seneca resides in, has an agent in, or transacts business in this District. Plaintiff argued

that venue was proper because (1) a substantial part of the events giving rise to his claims arose in

this District, see 28 U.S.C. § 1391(b)(2); and (2) 321 Henderson and Wentworth reside in this

District and the Court can attribute the forum contacts of Seneca’s RICO co-conspirators to Seneca

for purposes of determining venue. See 18 U.S.C. § 1965(a).

        In the Opinion denying the motions to dismiss, the undersigned found that venue was

proper here because, under § 1965(a), venue is proper wherever a defendant resides, is found, has

an agent, or transacts its affairs, and 321 Henderson and Wentworth do not dispute that they are

located in this District. The Court also applied the concept of “pendent venue” to the state law

claims because they arose out of the same operative facts, although the state law claims were

ultimately dismissed. (See ECF 108 at 29–30).

        Seneca now requests an order certifying an interlocutory appeal on the Court’s venue

decision, and argues that the decision to uphold venue over Seneca was wrong for two reasons:

        (1)     The Third Circuit has not adopted the co-conspirator venue theory in the context of

                RICO claims, and other courts have rejected the application of the theory in similar

                contexts; and



                                                   2
       (2)     Even if the Third Circuit had adopted the co-conspirator venue theory as applied to

               RICO claims, it should not apply in Seneca’s case because Plaintiff does not allege

               that 321 Henderson and Wentworth are Seneca’s co-conspirators.

       Seneca also requests that the Court stay these proceedings pending the resolution of the

interlocutory appeal.

III.   Legal Standard

       In general, a matter may not be appealed to a court of appeals until a final judgment has

been rendered by the district judge. 28 U.S.C. § 1291. A district court may certify an order for

interlocutory appeal only upon finding: (1) the order involves a controlling question of law

(2) upon which there is substantial ground for difference of opinion and (3) an immediate appeal

may materially advance the ultimate termination of the litigation. Id. at § 1292(b). But, even if

these threshold requirements are satisfied, the decision to certify an appeal rests within the

discretion of the district court. United States v. Exide Corp., No. 00-cv-3057, 2002 WL 992817,

at *2 (E.D. Pa. May 15, 2002) (Buckwalter, J.).

       The burden is on the party seeking certification to demonstrate that “exceptional

circumstances justify a departure from the basic policy against piecemeal litigation and of

postponing appellate review until after the entry of a final judgment.” Rottmund v. Cont’l Assur.

Co., 813 F. Supp. 1104, 1112 (E.D. Pa. 1992) (Huyett, J.). As the Third Circuit has observed:

       It is quite apparent from the legislative history of the Act of September 2, 1958 that
       Congress intended that section 1292(b) should be sparingly applied. It is to be used
       only in exceptional cases where an intermediate appeal may avoid protracted and
       expensive litigation and is not intended to open the floodgates to a vast number of
       appeals from interlocutory orders in ordinary litigation. Both the district judge and
       the court of appeals are to exercise independent judgment in each case and are not
       to act routinely.




                                                  3
Milbert v. Bison Labs., Inc., 260 F.2d 431, 433 (3d Cir. 1958). The statutory preconditions of

§ 1292(b) “are to be strictly construed and applied.” Id. at 435.

IV.    Analysis

       Seneca argues that the Third Circuit has not adopted the so-called “co-conspirator venue

theory” for RICO claims. Under this theory, when a plaintiff alleges that multiple defendants have

conspired together in a common scheme to defraud, venue is proper as to all defendants in any

forum that has sufficient contacts with at least one of the co-conspirators. See Securities Inv.

Protection Corp. v. Vigman, 764 F.2d 1309, 1317–18 (9th Cir. 1985) (adopting the co-conspirator

venue theory in actions based upon violations of federal securities statutes). Seneca explains that

the theory originated in the context of litigating federal securities claims, and the Third Circuit has

not weighed in on whether it should extend to RICO claims. To the extent courts within the Third

Circuit have considered this issue, their decisions have come out both ways. Compare Brown v.

Access Midstream Partners, L.P., 141 F. Supp. 3d 323, 340 (M.D. Pa. 2015) (Mannion, J.), and

Am. Trade Partners, L.P. v. A-1 Int’l Imp. Enter., Ltd., 755 F. Supp. 1292, 1304 (E.D. Pa. 1990)

(Ditter, J.) (extending the co-conspirator venue theory to RICO claims), with Eaby v. Richmond,

561 F. Supp. 131, 140 n.2 (E.D. Pa. 1983) (Troutman, J.) (rejecting the co-conspirator venue theory

for RICO claims).

       Given the absence of controlling authority from the Third Circuit, and the conflicting

opinions within and outside of the Third Circuit, Seneca argues that a substantial ground for

difference of opinion exists on this issue. Seneca also argues that this issue presents a “controlling

question of law” because, if venue is improper, then the Court’s decision to uphold the RICO

claims against Seneca would be reversable on final appeal. For the same reasons, an immediate

appeal would materially advance the ultimate termination of this litigation for Seneca.



                                                  4
        Seneca also argues that even if the Third Circuit had adopted the co-conspirator venue

theory for RICO claims, it should not apply to Seneca in this case because Plaintiff has not alleged

that Seneca conspired with 321 Henderson or Wentworth. Here, Plaintiff has alleged separate

enterprises—both under theories of association-in-fact and legal entity—for each of the three

Purchaser Defendants. Seneca argues that Plaintiff did the same under his RICO conspiracy count

(Count V). Seneca claims that we cannot rely on the co-conspirator venue theory for RICO claims

when Plaintiff has not alleged that Seneca conspired with the other Defendants that reside in this

District.

        The Court will not certify the venue decision for interlocutory appeal based on the absence

of Third Circuit precedent regarding the co-conspirator venue theory for RICO liability. Nor has

Seneca shown that “exceptional circumstances justify a departure from the basic policy against . .

. postponing appellate review until after the entry of a final judgment.” Rottmund, 813 F. Supp.

at 1112. Under 18 U.S.C. § 1965(a)-(b), if venue is proper as to one RICO defendant, it may

extend to all other RICO defendants if “the ends of justice require” it, even if venue would not

otherwise be proper as to each of them. Otherwise, RICO enterprises could avoid, or at least

stymie, civil liability by spreading their participants out across various judicial districts.

        Count I of the Amended Class Action Complaint appeared to allege that all the Purchaser

Defendants were part of the one association-in-fact enterprise. (ECF 75). Plaintiff did not clarify

that it was alleging three separate association-in-fact enterprises until the Court directed him to

amend Count I at the second oral argument. Plaintiff amended Count I by filing an entirely new

complaint—the Second Amended Class Action Complaint. (ECF 99). After the Second Amended

Class Action Complaint was filed, the Court determined that the previous briefing on the motions

to dismiss should apply with equal force to the Second Amended Class Action Complaint, and



                                                   5
gave Defendants leave to file supplemental briefs regarding why Count I should be dismissed.

Seneca’s supplemental brief did not raise anew its arguments regarding venue. (ECF 100).

         RICO § 1965(b) reads as follows:

         In any action under section 1964 of this chapter in any district court of the United
         States in which it is shown that the ends of justice require that other parties residing
         in any other district be brought before the court, the court may cause such parties
         to be summoned, and process for that purpose may be served in any judicial district
         of the United States by the marshal thereof.

         The statute does not speak in terms of “co-conspirators”; rather, it makes venue proper as

to other parties residing in any other district. Seneca, even if it is not alleged to be a co-conspirator

of 321 Henderson or Wentworth, is another party in the case. Given the totality of facts and the

procedural history of this case, the Court has concluded that “the ends of justice require” finding

venue proper as to Seneca, even though it is not alleged to have conspired with 321 Henderson or

Wentworth, and even though there may be another venue that is proper for all three Defendants. 1

V.       Conclusion

         For the foregoing reasons, Defendant Seneca One Finance, Inc.’s Motion to Certify for

Interlocutory Appeal and to Stay (ECF 114) is DENIED. An appropriate Order follows.


O:\CIVIL 17\17-4114, Dockery v. Heretick\17cv4114 memo on motion to certify for interlocutory appeal




1
       Because the Motion to Certify for Interlocutory Appeal has been denied, the Court need
not address Seneca’s argument that this action should be stayed pending appeal.
                                                            6
